—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered January 20, 1995, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly exercised its discretion in denying the defendant’s request to withdraw his plea of guilty without a hearing (see, People v McCaskell, 206 AD2d 547; People v Brownlee, 158 AD2d 610). The defendant knowingly and voluntarily made a complete and detailed plea allocution in the presence of competent counsel after he was fully advised of the consequences of his plea (see, People v Brownlee, supra), and his conclusory allegations were insufficient to warrant a hearing (see, People v McCaskell, supra). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.